DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-11 are allowed.

The following is an examiner's statement of reasons for allowance:
Claims 1-11 are allowable because Takahashi et al (Pub. No.: US 2017/0264365), Chen et al (Pub. No.: US 2012/0008961), and Boroson et al (US Patent No. 9,998,221), takes alone or in combination, fails to teach a phase reference signal selection unit that selects a signal serving as a phase reference from the plurality of received signals, based on the qualities of the plurality of received signals; a relative phase calculation unit that obtains relative phase information between the plurality of received signals before combining; a phase correction unit that performs relative phase compensation on each of the plurality of received signals on the basis of the relative phase information; and a phase compensation unit that calculates a phase correction amount based on the relative phase information and performs phase correction on the received signals, wherein when switching occurs in the selected phase reference signal, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


2.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636